DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, and claim 13 dependent on it are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the section of rare-earth-doped optical fiber" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The earlier part of the claim recites “a section of erbium-doped optical fiber” which is more specific; however the two clauses are not identical which would cause confusion in the scope of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. , “16-Channel C-band Hybrid Fiber Amplifier Comprising an EDFA and a Single Diode Laser Pumped Dispersion Compensating Raman Amplifier”, ECOC 2000: European Conference on Optical Communication, Sept. 3-7, 2000, Preceedings vol. 1.
With regard to claim 1, Oh et al. disclose a fiber-based optical amplifying system for use with a multi-wavelength input optical signal operating over a predetermined bandwidth, the fiber-based optical amplifying system comprising (see e. g. Fig. 1(b):
a distributed Raman amplifier (DRA) (dispersion compensating Raman amplifier) including a Raman pump source with an output power no greater than 200mW (second page, 1st para., “required Raman pump power was165 mW”), the DRA configured to exhibit a first gain profile over the predetermined bandwidth; and :
an erbium-doped fiber amplifier (EDFA) (GB1) disposed at the output of the DRA and configured to exhibit a second gain profile complementing the first gain profile over the predetermined bandwidth, the combination of the DRA and EDFA maintaining an output gain deviation less than about 2dB (less than 1 dB excursion, Abstract) across the predetermined bandwidth of the fiber-based optical amplifying system.
The total gain of the hybrid amplifier was 20.5 dB. Oh does not specifically disclose that the EDFA has a gain of no less than 10dB at any wavelength within the predetermined wavelength. However, the total gain of the hybrid amplifier is 20.5 dB and with the low power of the Raman pump, it is inherent that the gain of the EDFA is no less than 10dB at any wavelength within the predetermined wavelength. See for example Anwar, Nihal M. et al. “Backward Pumped Distributed Fiber Raman th National Radio Science Conference, March 16-18, 2010. In this reference, Figs. 4-6 show the Raman gain as a function of fiber length for various pump powers. For pump power 200 mW and fiber length 90 km, the figures show that the Raman gain is less than 10dB, so the remaining part of the gain provided by the EDFA in the hybrid amplifier of Oh must be greater than 20.5 dB – 10dB = 10.5dB.  Note: The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “inherent feature”.  See MPEP § 2131.01.
	With regard to claim 2, in an alternative embodiment, the Raman pump  power was 92 mW (top of 2nd page.)
With regard to claim 10, the Raman amplifier is configured as a counter-propagating amplifier, with a WDM coupled to an output of a section of single mode optical fiber and the Raman pump source coupled to the WDM so as to direct the pump beam into an output endface of the fiber (Fig. 1(e) ).
With regard to claim 11, the length of the Raman pumped  fiber is 60 km (p. 1 “Experimental results”).
With regard to claim 12, the EDFA is configured as a co-propagating amplifier including a section of erbium-doped optical fiber,  a WDM coupled to an input of the section of erbium-doped optical fiber and the pump source coupled to the WDM so as to direct the pump beam into the endface of the section of erbium-doped optical fiber (980  nm forward pumping configuration, p. 1 “Experimental results”).
With regard to claim 14, Oh et al. disclose an optical communication system supporting the transmission of a plurality of optical signals operating at different wavelengths within a defined signal band (see second page beginning “We demonstrated a WDM transmission experiment..” the optical communication system comprising
a transmission optical fiber for propagating the plurality of optical signals from a transmitter to a receiver; and
at least one filterless fiber-based hybrid optical amplifier disposed along the transmission optical fiber, a filterless fiber-based hybrid optical amplifier comprising:
a distributed Raman amplifier (DRA) (dispersion compensating Raman amplifier) including a Raman pump source with an output power no greater than 200mW  (second page, 1st para., “required Raman pump power was 165 mW”), the DRA configured to exhibit a first gain profile over the defined signal band; and
an erbium-doped fiber amplifier (EDFA) (GB1, Fig. 1(b))  disposed at the output of the DRA and configured to exhibit a second gain profile complementing the first gain profile over the defined signal band, the combination of the DRA and EDFA maintaining an output gain deviation less than about 2dB (less than 1 dB excursion, Abstract) across the defined signal band (1545.3 to 1557.3 nm) of the optical communication system without using a gain-flattening filter at the output of hybrid optical amplifier.

The total gain of the hybrid amplifier was 20.5 dB.  Oh does not specifically disclose that the EDFA has a gain of no less than 10dB at any wavelength within the predetermined wavelength. However, the total gain of the hybrid amplifier is 20.5 dB and with the low power of the Raman pump, it is inherent that the gain of the EDFA is no less than 10dB at any wavelength within the predetermined wavelength. See for example Anwar, Nihal M. et al. “Backward Pumped Distributed Fiber Raman Amplifiers”  Academy of Scientific Research and Technology 27th National Radio Science Conference, March 16-18, 2010. In this reference, Figs. 4-6 show the Raman gain as a function of fiber length for various pump powers. For pump power 200 mW and fiber length 90 km, the figures show that the Raman gain is less than 10dB, so the remaining part of the gain provided by the EDFA in the hybrid Note:  The use of a secondary reference in connection with a 35 U.S.C. 102 rejection is proper when the secondary reference is cited to show that the primary reference contains an “inherent feature”.  See MPEP § 2131.01.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over Oh Oh et al. , “16-Channel C-band Hybrid Fiber Amplifier Comprising an EDFA and a Single Diode Laser Pumped Dispersion Compensating Raman Amplifier”, ECOC 2000: European Conference on Optical Communication, Sept. 3-7, 2000, Proceedings vol. 1.
With regard to claims 3-6, the optical gain of the Raman amplifier, as an absolute number of dB or as a gain percentage of the total gain of the hybrid amplifier, would be obvious to vary to include the claimed ranges. It was well-known in the optical engineering art to choose the gain of an optical amplifier stage, to overcome particular insertion losses due to fiber coupling and absorption and additional optical components such as isolators, therefore it would have been obvious to one skilled in the art to increase the gain of the EDFA relative to the DRA in the hybrid amplifier of Oh.
Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 1 above, and further in view of Nissov et al. (US 7,924,497). Oh does not disclose optical isolators between the Raman amplifier and the EDFA, nor at the output of the EDFA. However, Nissov teaches (see Fig. 2) in the same field of endeavor, a hybrid amplifier comprising a distributed Raman amplifier, and an EDFA .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 12 above, and further in view of Massicott et al. (US 5,991,068). Oh does not specifically disclose the peak absorption of the section of erbium-doped optical fiber. However, Massicott teaches in the same field of endeavor, that an EDFA with an erbium-doped optical fiber typically has a peak absorption at 1532 nm or 6.1 dB/m at room temperature. This value is close to the claimed value, and small changes in the value would have been well within the skill in the art, based on dopant density, operating temperature, etc. Therefore the value of the EDFA peak absorption in the erbium-doped fiber in the hybrid amplifier of Oh would have been obvious.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oh as applied to claim 14 above, and further in view of Nissov et al. (US 7,924,497). Oh does not disclose that the optical communication system includes a plurality of the filterless fiber-based hybrid optical amplifiers, disposed at predetermined locations along the transmission optical fiber, nor that it may be a long-haul transmission system, nor that it may be undersea. However, Nissov in the same field of endeavor teaches that hybrid Raman-EDFA amplifiers are configured at predetermined locations along a long-haul transmission system (Fig. 1, hybrid amplifiers (108) configured along long haul fiber (110) beneath water,  between transmitter (102) and receiver  (106) 3rd col. lines 30-40).  Since the typical use for broadband optical amplifiers is for long distance communication, it would have been obvious to one .

Information Disclosure Statement
The information disclosure statements filed on Sept. 11, 2019 and Oct. 17, 2019 have been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Masuda, Benjamin and Kung disclose hybrid Raman –EDF amplifiers.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645